MEMORANDUM **
Ray Albert Lewis, a Washington state prisoner, appeals pro se the district court’s dismissal as untimely of his 28 U.S.C. § 2254 habeas corpus petition in which he claimed that the trial court violated his right to due process by admitting evidence that the state had coerced him into revealing while he was a pretrial detainee. Lewis contends that he is entitled to equitable tolling of the statute of limitations due to the Washington Supreme Court’s decision in In re Perkins, 143 Wash.2d 261, 19 P.3d 1027 (Wash.2001). Perkins held that under state law, the Washington Supreme Court has jurisdiction to consider second or successive personal restraint petitions raising new claims not raised in previous petitions so long as there is no abuse of writ. Id. at 1028, 1030. After Perkins, Lewis filed a fourth personal restraint petition raising his new claim of coerced evidence. These circumstances do not justify equitable tolling because Lewis does not explain why he failed to raise the coerced-evidence claim in his multiple prior state ,and federal petitions. See Miles v. Prunty, 187 F.3d 1004, 1007 (9th Cir.1999) (holding that equitable tolling may be appropriate when external forces, rather than petitioner’s lack of diligence, prevent timely filing).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *149courts of this circuit except as provided by Ninth Circuit Rule 36-3.